The United States Court of Appeals for the Sixth Circuit has certified the following question to us:
“Whether an employer’s discharge of an employee for failing to file request for leave forms pursuant to an established medical leave policy violated Ohio Rev. Code § 4123.90 where the employer is aware that the employee’s work-related injury was the cause of his continued absence from work.”
The court declines to answer the question pursuant to S.Ct.R.Prac. XVI(9) because it is not appropriate for this court to answer certified questions of state law that are so factually specific in nature.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.